Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

REJECTION OF CLAIMS UNDER 35 U.S.C. § 112(a)
Claims 16-20 and 53-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for those substances shown to modulate lncRNA activity, does not reasonably provide enablement for all of the substances that are embraced by the instant claims and that are mentioned in the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This rejection is repeated for reasons already of record (e.g., Office action mailed June 24, 2020, pages 2-4).  Applicants’ arguments (response filed December 23, 2020, pages 7-9 and the Appendix are not persuasive because applicants do not identify each and every type or class of molecules listed in the claims as being potential modulators of lncRNAs as claimed and correlating the types or classes of potential modulators with the materials presented in the over 150 pages of the Appendix.

OBJECTION TO CLAIMS
Claims 43, 46, 49, and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


ACTION IS FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES MARTINELL whose telephone number is (571) 272-0719.
The examiner works a flexible schedule and can be reached by phone and voice mail.  Alternatively, a request for a return telephone call may be e-mailed to james.martinell@uspto.gov.  Since e-mail communications may not be secure, it is suggested that information in such requests be limited to name, phone number, and the best time to return the call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave T. Nguyen, can be reached on (571) 272-0731.

OFFICIAL FAX NUMBER
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Any Official Communication to the USPTO should be faxed to this number.



	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.






/JAMES MARTINELL/            Primary Examiner, Art Unit 1634